UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 97-7269



GARY WOOD HEDGEPETH,

                                             Petitioner - Appellant,

          versus


TOM C. MARTIN,

                                              Respondent - Appellee,

          and

FRANKLIN FREEMAN,

                                                          Respondent.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-97-183-5-BO)


Submitted:   December 18, 1997             Decided:   January 7, 1998


Before WILKINS, NIEMEYER, and HAMILTON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gary Wood Hedgepeth, Appellant Pro Se. Clarence Joe DelForge, III,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court's order denying relief on
his petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp.
1997). We have reviewed the record and the district court's opinion

and find no reversible error. Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the dis-

trict court. Hedgepeth v. Martin, No. CA-97-183-5-BO (E.D.N.C. Aug.
12, 1997). We deny Appellant's motion for production of documents.

We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                         DISMISSED




                                2